Citation Nr: 0216747	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  99-11 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for impairment of 
the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for impairment of 
the right knee, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from September 1969 to June 
1975.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision prepared by the St. Louis, Missouri, Regional Office 
(RO) of the Department of Veterans Affairs (VA), and issued 
to the veteran in April 1998.  In that rating decision, the 
RO, in pertinent part, denied an evaluation in excess of 10 
percent for service-connected right knee disability and 
denied an evaluation in excess of 10 percent for service-
connected left knee disability.  In his January 1999 
substantive appeal, the veteran requested a hearing before 
the Board.  The hearing was held in October 2000 before the 
undersigned Board Member.  

In April 2001, the Board remanded the claims for further 
development.  The requested actions have been completed.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The veteran's service-connected left knee impairment is 
currently manifested by subjective complaints of giving away 
of the left knee one or two times a year, and by subjective 
complaints of intermittent knee pain, with pain precipitated 
by cold weather, strenuous activity, or twisting of the knee.

3.  The veteran's service-connected right knee impairment is 
currently manifested by subjective complaints of giving away 
of the left knee one or two times a year, and by subjective 
complaints of intermittent knee pain, with pain precipitated 
by cold weather, strenuous activity, or twisting of the knee.

4.  The veteran has degenerative joint disease of both knees, 
manifested by noncompensable, intermittent limitation of 
motion and intermittent pain. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for impairment of the left knee, other than degenerative 
joint disease of that knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5258, 5259 (2002).

2.  Resolving doubt in the veteran's favor, the criteria for 
assignment of a separate, compensable, 10 percent evaluation 
for degenerative joint disease of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.14, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for impairment of the right knee, other than degenerative 
joint disease of that knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5258, 5259 (2002).

4.  Resolving doubt in the veteran's favor, the criteria for 
assignment of a separate, compensable, 10 percent evaluation 
for degenerative joint disease of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.14, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected right and 
left knee disabilities have increased in severity.  The 
veteran's original claims folder has not been located.  The 
rebuilt record reflects that the veteran has been granted 
service connection for impairment of the left knee and for 
impairment of the right knee, although the actual effective 
date of those grants of service connection is unknown.  Each 
service-connected knee disability has been rated as 10 
percent disabling, at least since May 1, 1995, under 
Diagnostic Code (Diagnostic Code) 5257.

A VA outpatient treatment note from May 1994 shows that the 
veteran had "known post traumatic arthritis [in] both 
knees."  A VA report dated in February 1995 shows that the 
veteran was treated for internal derangement of the left 
knee.  A peripheral tear in the posterior one third of the 
medial meniscus and an anterior cruciate ligament deficiency 
with scar tissue were diagnosed.  Arthroscopy and debridement 
of the medial meniscal tear and scar, anterior cruciate 
ligament stump, left knee, were performed.  The summary of 
the arthroscopy reflected that the stump of the anterior 
cruciate ligament signified an old injury.  The summary also 
noted that the veteran had a positive anterior drawer sign 
and positive McMurray's testing, and that these were 
considered indicative of the meniscal tear which was found on 
intra-articular evaluation.  The postoperative diagnoses 
included degenerative joint disease of the medial 
compartment.  The plan of care included a sports brace.  

By a claim submitted in September 1997, the veteran sought an 
increased evaluation for each service-connected knee 
disability.  He submitted a letter from his employer, the 
United States Postal Service, which reflected that the 
veteran was unable to perform the duties of a mail handler 
because he was unable to lift more than 25 pounds, and was 
limited in his ability to stand, walk, and push or pull large 
containers, among other limitations.  The letter advised the 
veteran he was being removed from his job as a mail handler 
because of his knee disabilities.  The veteran also submitted 
a June 1996 private clinical note showing that he had gross 
instability of the left knee.  

On VA examination in November 1997 in connection with his 
claim, the veteran reported intermittent pain in the left 
knee.  The pain was precipitated by cold weather as well as 
by twisting of the left knee.  Lifting an object weighing in 
excess of 25 to 30 pounds, or pushing or pulling heavy 
objects, increased the pain.  The veteran also reported that 
his left knee would give way one or two times a year.  He 
also reported having about the same symptoms in the right 
knee.  He said that he used a left knee immobilizer.  He did 
not have that device with him.  The veteran reported that he 
had undergone arthroscopic surgery of the left knee in 1995.  
He reported having had a medial meniscectomy of the right 
knee in 1972.  

The examiner noted that he had reviewed the letter from the 
veteran's employer.  The examiner said that the veteran's 
daily activities were normal.  There was no swelling or 
tenderness in either knee.  Range of motion of both knees was 
normal.  The veteran was able to squat and then to get up, 
but some popping sounds were noted when the veteran performed 
that maneuver.  There was no pain of either knee on range of 
motion.  Both knees were stable.  Radiologic examination of 
the knees disclosed degenerative joint disease in each knee.

In an August 1998 statement, the veteran indicated that there 
were clinical records establishing that his knees were 
grossly unstable.  He indicated that, since his right knee 
had no anterior cruciate ligament, it was impossible for that 
knee to be stable.  He said he had been knee brace to 
compensate for left knee instability and indicated that he 
lost his job at the Post Office because of his knee 
disabilities.

On VA examination conducted in October 1999, the veteran 
reported that the right knee was more painful than the left.  
He characterized the left knee pain on a scale of one to ten 
as 6, and right knee pain was a 7.  The veteran reported that 
the pain occurred twice a week, on average, lasting for a 
couple of hours.  Walking one mile or standing for 3 to 4 
hours exacerbated the pain.  The veteran reported using a 
brace when he had to do strenuous work.  Range of motion of 
the left knee was from 0 to 140 degrees with mild pain from 
120 to 140 degrees.  In the right knee, there was tenderness 
from 110 to 140 degrees of flexion.  Extension was to 0 
degrees in each knee.  The examiner noted that radiologic 
examination conducted in December 1999 was negative for 
degenerative joint disease of either knee, although 
degenerative joint disease was previously diagnosed on 
radiologic examinations.  

At the hearing in October 2000, the veteran testified that 
his private physicians all said that his knees were unstable 
and that he had degenerative arthritis in both knees.  He 
testified that he did not have limitation of range of motion 
of either knee but that he did have instability of each knee.  
He testified that if he sat for a long time in the same 
position, his knees tended to lock.

On VA examination in December 2001 pursuant to the Board's 
remand, the veteran reported that his right knee had been 
giving way since 1973 and that his left knee had been giving 
way since 1975.  The veteran reported using a brace on the 
left knee but had no brace with him at the time of 
evaluation.  He was now working as a warehouse manager, 
primarily working at a computer, and he had not lost any 
workdays in the past 12 months due to knee disability.  There 
was no tenderness or inflammation of either knee.  The range 
of motion of the right knee and of the left knee was normal, 
was not associated with any pain, and there was no weakness.  
Both knees were stable.  The veteran reported that when he 
experienced knee pain, he needed to rest and was then able to 
resume working within 10 to 15 minutes.  The examiner 
concluded that termination of employment with the Postal 
Service had alleviated the veteran's symptoms.  The doctor 
clarified that the veteran was able to work full-time in a 
desk job "without much disability."  He added that radiologic 
examination of the knees disclosed mild degenerative joint 
disease.  The examiner concluded that the veteran had a 
medial meniscal tear of the right knee, by history, and a 
cruciate ligament tear of the left knee, by history, and had 
mild degenerative joint disease of both knees. 

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
removed the requirement that a veteran present a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist.  The law also provides an enhanced 
duty by VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In pertinent part, these regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  
VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183, 189 (2002).  

By a statement of the case issued in November 1998, the 
veteran was notified of the criteria for an increase to the 
next higher evaluation for knee disabilities.  By the Board's 
April 2001 remand, the veteran was advised of the information 
necessary to substantiate his claims for increased ratings 
for his service-connected bilateral knee disabilities.  He 
was advised of the types of evidence which might be relevant, 
including non-clinical evidence.  He was informed, in the 
remand paragraphs of the Board's April 2001 decision, of the 
evidence he was responsible to produce or identify and the 
evidence that VA was responsible for obtaining.  The veteran 
has been afforded a recent VA examination.  He has testified 
before the Board.  That testimony, and the information 
provided during VA examinations, establish that there is no 
additional relevant clinical information available.  

The duties to inform the veteran of the evidence necessary to 
substantiate his claims for increased evaluations, to notify 
him regarding his responsibility and VA's responsibility for 
obtaining such evidence, and the duty to assist the veteran 
in developing the facts of the claim, including as specified 
in the VCAA, have been met in this case.

Applicable Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran's service-connected impairment of the right knee 
and of the left knee is currently evaluated under 38 C.F.R. 
§ 4.71a, DC 5257.  Under DC 5257, impairment of the knee 
manifested by slight recurrent subluxation or lateral 
instability is evaluated as 10 percent disabling.  Moderate 
recurrent subluxation or lateral instability is evaluated as 
20 percent disabling.  Severe recurrent subluxation or 
lateral instability is evaluated as 30 percent disabling.  

Disability due to limitation of motion of the knee is 
contemplated by 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  A 10 percent 
evaluation is warranted for flexion limited to 45 degrees.  A 
30 percent evaluation may be assigned where flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  A 
zero percent evaluation is warranted where extension of the 
leg is limited to five degrees.  38 C.F.R. § 4.71a, DC 5261.  
A 10 percent evaluation may be assigned where extension is 
limited to 10 degrees.  A 20 percent evaluation is warranted 
where extension is limited to 15 degrees.  

Also, 38 C.F.R. § 4.71a, DC 5003 applies to degenerative 
arthritis, but only if there is noncompensable (0 percent) 
limitation of motion under the diagnostic code(s) pertinent 
to the specific joint or joints involved.  DC 5003 provides 
that a rating of 10 percent is warranted where arthritis is 
shown by x-ray and where limitation of motion is objectively 
confirmed by evidence of swelling, muscle spasm, or painful 
motion.  See 38 C.F.R. § 4.71a, DC 5003.  

A claimant who has both arthritis and instability of the knee 
may be rated separately under DCs 5003 (or 5010) and 5257, 
although any such rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-(1997); cf. 38 
U.S.C.A. § 4.14 (rating of same disability under different 
diagnostic codes constitutes "pyramiding," and is to be 
avoided); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(facial scars entitled to separate ratings for both pain and 
disfigurement). 

Analysis

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for right knee impairment and in excess 
of 10 percent for left knee impairment.  The doctor who 
conducted VA examinations in October 1999 and in December 
2001 concluded that the veteran's knees were stable.  At both 
examinations, the veteran reported that his knees would "give 
way" infrequently, perhaps once or twice a year, on average, 
although he had not incurred any other injuries due to such 
incidents.  

The veteran maintains that because he has had surgery on each 
knee, and does not have an anterior cruciate ligament in 
either knee, his knees cannot be "stable."  The evidence also 
reflects that the veteran changed his employment because of 
gross instability of the left knee when lifting or pushing 
heavy objects.  The evidence also reflects that the veteran 
uses a knee brace for the left knee when engaging in 
strenuous activity, although he does not require a knee brace 
during his usual daily activities such as walking, sitting, 
or driving.  

Although the recent medical evidence does not provide 
objective confirmation of recurrent instability, the evidence 
as a whole supports the veteran's testimony that there are 
occasions, although infrequent, of instability.  This 
evidence does not meet or approximate the criteria for a 20 
percent evaluation under DC 5257 for either knee, but is not 
inconsistent with the continuation of a 10 percent evaluation 
under DC 5257 for each knee as contemplated in "slight" 
instability cases.  

There is also clear evidence that the veteran has 
degenerative joint disease in each knee, as diagnosed on VA 
examination and reportedly confirmed with radiologic 
examination on various occasions.  The veteran has pain in 
each knee, although the most recent examination, in December 
2001, reflects that the veteran has much less pain now that 
he has a sedentary job.  The evidence also shows that, when 
the veteran had subjective complaints of knee pain, as at the 
time of the October 1999 VA examination, he had pain on 
motion beyond 120 degrees of flexion in the left knee and 
beyond 110 degrees of flexion in the right knee.  At the time 
of the December 2001 VA examination, however, the veteran did 
not report subjective complaints of knee pain and no pain on 
range of motion was demonstrated.  Although such painful 
motion is noncompensable under the Diagnostic Codes used to 
evaluate disability due to loss of range of motion of the 
knee, such impairment meets the criteria for a compensable 
evaluation for arthritis under DC 5003.  See also 38 C.F.R. 
§ 4.59 (2002) (with any form of arthritis, painful motion is 
an important factor of disability and it is the intention to 
recognize actually painful joints as entitled to at least the 
minimum compensable rating for the joint).  

The evidence does not establish whether the veteran has 
painful motion of the knees 50 percent of the time, so as to 
meet or approximate the criteria for noncompensable 
limitation of motion.  However, the veteran has testified 
that his knees lock if he sits in one position for a long 
time.  Resolving doubt as to whether there is recurrent 
instability or locking in the veteran's favor, this criterion 
is met.

As discussed, DC 5257 is not interpreted as encompassing 
arthritis, and a veteran who has both instability and 
arthritis of that same knee is entitled to an evaluation 
under DC 5257 for the instability and a separate evaluation 
under DC 5003 for the arthritis.  With resolution of 
reasonable doubt in the veteran's favor, the veteran meets 
the criteria for a compensable evaluation for each knee under 
DC 5003, and he is entitled to a separate, compensable 
evaluation for degenerative joint disease of each knee.

The Board has considered whether the veteran is entitled to a 
more favorable evaluation under any other applicable 
regulation or diagnostic code.  There is no evidence that the 
veteran meets or approximates the criteria for an evaluation 
in excess of 10 percent based on actual limitation of flexion 
to less than 45 degrees or limitation of extension by more 
than 10 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261.  There 
is no evidence that the veteran meets the criteria for an 
evaluation in excess of 10 percent under any other diagnostic 
code pertaining to the knees or to arthritis.  See 38 C.F.R. 
§§ 4.59, 4.71a, DC 5010, 5258, 5259, 5262.  The Board finds 
no provision which would warrant a more favorable evaluation 
for either joint based on the current record.  The evidence 
is not in equipoise to warrant a more favorable result, and 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable to 
warrant an evaluation in excess of 10 percent for loss of 
range of motion of either knee.  

The veteran has not contended that he is entitled to an 
extraschedular evaluation for his service-connected right or 
left knee disability.  The current evidence reflects that he 
is able to sustain full-time sedentary employment and has not 
missed work due to the service-connected knee disabilities 
since he obtained sedentary employment.  There is no evidence 
of any symptomatology or impact on employment that is not 
encompassed within the rating criteria for the assignment of 
10 percent ratings under DC 5257 and 10 percent under DC 5003 
for each knee.  In the absence of evidence of factors 
suggesting an unusual disability picture or factors not 
encompassed with the rating criteria, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

An evaluation in excess of 10 percent for impairment of the 
left knee other than degenerative joint disease is denied.

A separate 10 percent evaluation for degenerative joint 
disease of the left knee is granted, subject to criteria 
governing the award of monetary benefits.

An evaluation in excess of 10 percent for impairment of the 
right knee other than degenerative joint disease is denied.

A separate 10 percent evaluation for degenerative joint 
disease of the right knee is granted, subject to criteria 
governing the award of monetary benefits. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

